JUDGMENT
San Juan, Puerto Rico, May 27, 1949.
For the reasons stated in Part IV of the opinion rendered in Labor Relations Board v. N. Y. & P. R. S. S. Co., decided March 81, 1949,1 the Secretary should issue a writ ordering the defendant Escambrón Beach Club to comply with the arbitration award rendered in this case reinstating the employee Julio Jiménez in his employment as bellboy and to pay him the wages to which he is entitled from the date that it should have reinstated him after the suspension period expired.
It was so ordered and decreed by the Court as witness the signature of the Chief Justice. Mr. Justice Todd, Jr., dissented. Mr. Justice Negrón Fernández did not participate herein.

 69 P.R.R. 730.